Case 2:18-cv-00885-FB-SMG Document 120 Filed 06/05/20 Page 1 of 2 PageID #: 1213
                                             Representing Management Exclusively in Workplace Law and Related Litigation
                                          Jackson Lewis P.C.    ALBANY, NY             DETROIT, MI        MILWAUKEE, WI         RALEIGH, NC
                                                                ALBUQUERQUE, NM        GRAND RAPIDS, MI   MINNEAPOLIS, MN       RAPID CITY, SD
                                         44 South Broadway
                                                                ATLANTA, GA            GREENVILLE, SC     MONMOUTH COUNTY, NJ   RICHMOND, VA
                                                  14th Floor    AUSTIN, TX             HARTFORD, CT       NEW ORLEANS, LA       SACRAMENTO, CA
                                      White Plains NY 10601     BALTIMORE, MD          HONOLULU, HI       NEW YORK, NY          SALT LAKE CITY, UT
                                           Tel 914 872-8060     BERKELEY HEIGHTS, NJ   HOUSTON, TX        NORFOLK, VA           SAN DIEGO, CA
                                                                BIRMINGHAM, AL         INDIANAPOLIS, IN   OMAHA, NE             SAN FRANCISCO, CA
                                          Fax 914 946-1216
                                                                BOSTON, MA             JACKSONVILLE, FL   ORANGE COUNTY, CA     SAN JUAN, PR
                                      www.jacksonlewis.com      CHARLOTTE, NC          KANSAS CITY REGION ORLANDO, FL           SEATTLE, WA
                                                                CHICAGO, IL            LAS VEGAS, NV      PHILADELPHIA, PA      SILICON VALLEY, CA
                                                                CINCINNATI, OH         LONG ISLAND, NY    PHOENIX, AZ           ST. LOUIS, MO
                                                                CLEVELAND, OH          LOS ANGELES, CA    PITTSBURGH, PA        TAMPA, FL
                                                                DALLAS, TX             MADISON, WI        PORTLAND, OR          WASHINGTON DC REGION
                                                                DAYTON, OH             MEMPHIS, TN        PORTSMOUTH, NH        WHITE PLAINS, NY
                                                                DENVER, CO             MIAMI, FL          PROVIDENCE, RI




                                                               June 5, 2020


 VIA ECF
 Honorable Steven M. Gold
 U.S. Magistrate Judge
 United States District Court
  Eastern District of New York
 225 Cadman Plaza East
 Brooklyn, New York 11201

                                       Re:       Buchanan et al. v. Pay-O-Matic Check Cashing
                                                 Corp., et al., Case No. 18-CV-00885(FB)(SMG)

 Dear Magistrate Judge Gold:

                 As the Court is aware, on May 14, 2020, counsel for Plaintiffs Buchanan, Figueroa
 and Jones (“Plaintiffs”) filed a Motion seeking Preliminary Approval of Class Settlement, with a
 copy of the parties’ proposed class settlement. (Doc. No. 113, Ex. 1.) The motion for preliminary
 approval was referred to Your Honor for review and recommendation. During a status conference
 on May 15, 2020, a briefing schedule was set for intervenor’s anticipated objection, Plaintiffs’
 response, and intervenor’s reply; with the motion presently scheduled to be submitted by July 20,
 2020. Following preliminary approval, a final approval hearing will be scheduled not sooner than
 90 days thereafter. Pursuant to the proposed settlement, within 30 days after preliminary approval
 the claims administrator will provide settlement notice to the class, with 60 days to elect to opt-
 out or to object to the settlement.

                 By this letter, Plaintiffs and Defendants respectfully request that the motion for
 preliminary approval be deemed re-filed as of this date, solely for purposes of serving notice
 pursuant to the Class Action Fairness Act (“CAFA”), 28 U.S.C. §1715(b), within 10 days after the
Case 2:18-cv-00885-FB-SMG Document 120 Filed 06/05/20 Page 2 of 2 PageID #: 1214
                                                                                           Hon. Steven M. Gold
                                                                                     United States District Court
                                                                                                    June 5, 2020
                                                                                                          Page 2


 request for preliminary approval is lodged.1 Plaintiffs and Defendants do not request any
 corresponding adjustment to the current briefing schedule, but consent to one to conform the dates
 to this re-filing if the Court deems necessary and appropriate.

                 Given that a final approval order is not possible before October 19, 2020 (90 days
 after July 20, 2020) at the absolute earliest, Defendants and Plaintiffs jointly respectfully request
 that the Court grant this request to deem the motion re-submitted. Counsel for intervenor objects
 to the request.

                    Thank you for your attention this matter.

                                                                 Respectfully submitted,

                                                                 JACKSON LEWIS P.C.




                                                                 Jonathan M. Kozak
 cc:      Counsel of Record (via ECF)




 4823-3554-5279, V. 1




 1
          We make this request in an abundance of caution, as Courts have generally construed CAFA’s ten-day notice
 requirement practically, rather than strictly, provided notice is mailed more than 90 days prior to the final approval
 hearing. See D.S. v. New York City Dep't of Educ., 255 F.R.D. 59, 80 (E.D.N.Y. 2008) (recognizing the substance
 of CAFA requirements satisfied by sufficient notice to federal and state officials even where provided more than 10
 days after filing of proposed settlement); Adoma v. Univ. of Phoenix, Inc., 913 F. Supp. 2d 964, 972-74, 985 (E.D.
 Cal. 2012) (observing that the defendants did not comply with 28 U.S.C. § 1715(b), but complied with 28 U.S.C. §
 1715(d) and finding the defendants served proper notice under CAFA and approving the settlement); In re Processed
 Egg Products Antitrust Litigation, 284 F.R.D. 278, 287 n.10 (E.D.Pa. 2012) (granting final approval of the class action
 settlement after order of approval held in abeyance until the expiration of the 90-day notice period, and holding that
 “although the notice requirements under CAFA have not been fully met on a technical basis, the substance of the
 requirements have been satisfied insofar as giving federal and state officials sufficient notice and opportunity to be
 heard concerning the [settlement].”)
